11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Iva Hodges,                                    * From the 42nd District
                                                 Court of Taylor County,
                                                 Trial Court No. 48,398-A.

Vs. No. 11-13-00209-CV                         * August 31, 2015

First Texas Title Company, LLC,                * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Iva Hodges.